Reverse and Dismiss; Opinion Filed November 23, 2020




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-20-00103-CV

                            CITY OF DALLAS, Appellant
                                      V.
                           MICHELLE MAZZARO, Appellee

                  On Appeal from the 134th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-19-00842

                           MEMORANDUM OPINION
                  Before Justices Whitehill, Pedersen, III, and Reichek
                            Opinion by Justice Pedersen, III
       The City of Dallas appeals the trial court’s order denying its plea to the

jurisdiction in Michelle Mazzaro’s suit to recover damages for injuries suffered

when she fell while walking on City-owned property.1 The City contends that it is

immune from Mazzaro’s suit because Mazzaro did not timely serve it with the

statutorily required notice of her claims and Mazzaro did not prove that the City had

actual notice of her claims. The City also contends there is no waiver of immunity

for Mazzaro’s premise liability and general negligence claims. We reverse the trial


   1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (authorizing appeal of interlocutory order
denying governmental unit’s plea to the jurisdiction).
court’s order and render judgment dismissing Mazzaro’s suit for lack of subject-

matter jurisdiction.

                                             Background

        According to her petition, on January 16, 2017, Mazzaro was walking along

a pathway at the Grassy Knoll in Dealey Plaza when she tripped and fell, injuring

her ankle. Dallas Fire & Rescue paramedics responded to a 9-1-1 call and transported

Mazzaro to the hospital.

        On July 14, 2017, Mazzaro sent the City a notice of claim letter apprising it

of her negligence claims against the City. The letter stated that Mazzaro’s fall was

caused by the defective condition of the Monument steps.2 On January 17, 2019,

Mazzaro filed suit against the City alleging that an uneven pathway—not defective

steps—caused her fall and injuries. Mazzaro alleged that the City permitted a

dangerous condition to exist at its premises—the uneven pathway—that posed an

unreasonable risk of harm and proximately caused her injuries. She alleged that the

City knew, or reasonably should have known, about this dangerous condition. She

alleged that the City had duties to inspect and to warn or cure, but it breached those

duties by choosing not to repair the unsafe condition of the uneven pathway on its

premises. She also urged that the City was negligent in hiring, training, and




    2
     The letter asserted a variety of deficiencies with the steps: improper riser heights and tread widths;
improper nosings, handrails, gripping surfaces, and lighting; no proper warning signs; and unsafe condition.
                                                   –2–
supervising employees who caused or failed to repair the unreasonably dangerous

condition.

      The City filed a plea to the jurisdiction. The City asserted it was immune from

suit because Mazzaro failed to provide the City with written notice of her claims

within six months of the date of the incident and such failure deprived the trial court

of subject-matter jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.101(a).

The City also asserted it did not have actual notice of Mazzaro’s injury claims. With

respect to Mazzaro’s premise liability claims, the City urged there was no waiver of

immunity under the Texas Tort Claims Act (“TTCA”). The City explained that

Mazzaro had not, and could not, establish a waiver of immunity because the City did

not have prior actual knowledge of the allegedly dangerous condition at the location

of Mazzaro’s fall. Finally, the City argued that Mazzaro was limited to a premise

defect theory of recovery under TTCA and could not show that her claims for

negligence establish a waiver of immunity under TTCA.

      In response, Mazzaro argued that the City had timely, actual notice of her

claims. See CIV. PRAC. & REM. § 101.101(c) (stating that TTCA’s notice

requirements do not apply if the governmental entity has actual notice that claimant

has received some injury). She asserted her statement to paramedics that her injury

was caused by a drop off between the bottom step of the Monument and the grass

constituted actual notice to the City. She further asserted that the City is not entitled

to immunity because the City (i) knew it had a duty to maintain level pathways for

                                          –3–
its park patrons, (ii) undertook the maintenance of such pathways, thus exhibiting its

knowledge of the risk of uneven pathways, and (iii) failed to properly maintain the

pathways to keep them level. She also urged that the City knew or should have

known about the erosion that caused the drop off from the bottom of the steps to the

ground because such erosion takes place over time. Mazzaro also argued that it could

be inferred that the City had actual knowledge of this defect.

      After two hearings, the trial court signed an order denying the City’s plea to

the jurisdiction. The City now appeals that order.

                                      Discussion

      In its first issue, the City asserts generally that the trial court erred in denying

the City’s plea to the jurisdiction. In its second, third, and fourth issues, the City

presents three specific arguments to support its assertion that the trial court’s

decision was erroneous.

A. Plea to the Jurisdiction

      A plea to the jurisdiction challenges a trial court’s subject-matter jurisdiction.

Texas Dep’t of Transp. v. Jones, 8 S.W.3d 636, 638 (Tex. 1999) (per curiam).

Whether a court has subject matter jurisdiction is a question of law that we review

de novo. Texas Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex.

2004). If the evidence creates a fact question regarding jurisdiction, the trial court

cannot grant the plea, and the fact question will be resolved by the factfinder. Id. at



                                          –4–
227–28. However, if the relevant evidence is undisputed or fails to raise a fact issue,

the trial court rules on the plea as a matter of law. Id. at 228.

      Under the common law, municipalities like the City of Dallas are immune

from suit and liability for money damages unless the legislature has clearly and

unambiguously waived immunity. Worsdale v. City of Killeen, 578 S.W.3d 57, 62

(Tex. 2019). Absent a valid statutory waiver of immunity, a trial court may not

assume subject-matter jurisdiction over a suit against a governmental unit. City of

San Antonio v. Tenorio, 543 S.W.3d 772, 775 (Tex. 2018) (citing Ryder Integrated

Logistics, Inc. v. Fayette Cty., 453 S.W.3d 922, 926–27 (Tex. 2015)).

B. The Texas Tort Claims Act

      The TTCA waives the City’s governmental immunity in certain limited

circumstances, including for personal injury caused by a condition or use of personal

or real property. CIV. PRAC. & REM. § 101.021(2) (providing for waiver of immunity

for personal injury or death caused by condition or use of tangible personal or real

property); see Tenorio, 543 S.W.3d at 775. However, this limited waiver is available

only if the claimant complies with statutory notice requirements. Worsdale, 578
S.W.3d at 62; see CIV. PRAC. & REM. § 101.101; TEX. GOV’T CODE ANN. § 311.034

(statutory notice provisions are jurisdictional requirements in all suits against

governmental entities). The primary purpose of the notice requirement is to ensure

prompt reporting of claims to enable governmental units to gather information

necessary to guard against unfounded claims, settle claims, and prepare for trial.

                                           –5–
Worsdale, 578 S.W.3d at 63 (citing Cathey v. Booth, 900 S.W.2d 339, 341 (Tex.

1995) (per curiam)). In Worsdale, the Texas Supreme Court discussed other benefits

of the prompt notice requirement, noting “[p]romptly connecting the governmental

unit’s conduct to an injury allows for swift abatement of dangerous conditions or

practices.” Id. at 64.

       The TTCA requires that either formal or actual notice precede the filing of

any lawsuit against a governmental entity. CIV. PRAC. & REM. § 101.101; see

Worsdale, 578 S.W.3d at 62. Section 101.101(a) provides that a “governmental unit

is entitled to receive notice of a claim against it under this chapter not later than six

months after the day that the incident giving rise to the claim occurred.” CIV. PRAC.

& REM. § 101.101(a). Such formal notice, which must be in writing, must reasonably

describe (1) the damage or injury claimed, (2) the time and place of the incident, and

(3) the incident. Id. The written notice requirements set forth in subsection (a) do not

apply if the governmental unit has actual notice that the claimant has received some

injury. Id. § 101.101(c).

       1. Written Notice of Claims

       The City contends there is no subject-matter jurisdiction for Mazzaro’s

personal injury claims under the TTCA because the City did not receive written

notice of her claims within six months and because the City did not have actual

notice of her injuries. We first address whether Mazzaro provided the City with

timely written notice as required by section 101.101(a).

                                          –6–
        Mazzaro’s fall occurred on January 16, 2017; thus, Mazzaro was required to

provide written notice to the City by July 16, 2017. See CIV. PRAC. & REM. §

101.101(a). The record includes a copy of a letter from Mazzaro’s attorney to the

City, dated July 14, 2017, notifying the City of Mazzaro’s intention to sue the City

for injuries sustained due to the alleged defective condition of the steps at Dealey

Plaza. The letter is addressed to the Dallas City Secretary and the Dallas City

Attorney; copies were sent via regular mail and certified mail, return receipt

requested. Also included in the record is a copy of an envelope, postmarked July 14,

2017, which designates Mazzaro’s attorney as the sender, and the City as the

recipient. Assuming the letter was sent on July 14, 2017, Mazzaro did not provide

any evidence that the City actually received the letter on or before July 16, 2017.

Both the letter and the envelope were stamped “received” by the “Dallas City

Attorneys” on July 18, 2017.

        The City provided an affidavit from Brent Cox, the Claims Manager for the

City’s Office of Risk Management.3 Cox stated that his duties include overseeing

notices of claims filed against the City by persons claiming injuries. He stated that

he conducted a diligent search of the City’s records for the period of January 16,

2017, through July 16, 2017. His search revealed that the City did not receive any

notice of an injury claim from or on behalf of Mazzaro within that six-month period.



   3
       Cox’s affidavit was attached to the City’s Plea as Exhibit 2.

                                                    –7–
When Cox expanded his search to include dates after July 16, 2017, he determined

that the City received the written notice of Mazzaro’s claim against the City on July

18, 2017.

        Cox’s testimony was corroborated by the affidavit of Molly Parks Ward, an

attorney for the City, who described researching the certified mail tracking

information indicated on the letter.4 Her research on usps.com confirmed that the

City received the Mazzaro’s notice-of-claims letter on July 18, 2017—six months

and two days after Mazzaro’s fall.

        “According to the plain language of the TTCA, it is the date that the City

receives notice—not when the claimant sends notice—that is controlling.” Adams v.

City of Dallas, No. 05-14-01143-CV, 2015 WL 7280893, at *2 (Tex. App.—Dallas

Nov. 18, 2015, no pet.) (mem. op.); see CIV. PRAC. & REM. § 101.101(a). At the

December 9, 2019 hearing on the City’s plea to the jurisdiction, Mazzaro argued that

the City should have received her notice-of-claims letter before July 16, 2017,

because it was mailed on July 14, 2017. However, she did not present any evidence

that the City had actually received the notice on or before July 16, 2017. Thus Cox’s

affidavit that formal notice was received two days after the statutory deadline was

undisputed. We conclude the evidence establishes that Mazzaro did not meet the

TTCA’s formal written notice requirement under section 101.101(a).



   4
       Ward’s affidavit was attached to the City’s Plea as Exhibit 4.

                                                    –8–
      2. Actual Notice of Claims

      We next consider whether there is any evidence that the City had actual notice

of Mazzaro’s claims. CIV. PRAC. & REM. § 101.101(c) (written notice requirement

in subsection (a) does not apply if City had actual notice). For a governmental unit

to have actual notice, it must have knowledge of (1) a death, injury, or property

damage; (2) the governmental unit’s alleged fault that produced or contributed to the

death, injury, or property damage; and (3) the identity of the parties involved.

Worsdale, 578 S.W.3d at 63 (citing Cathey, 900 S.W.2d at 341). Knowledge that an

injury has occurred, standing alone, is not sufficient to put a governmental entity on

actual notice as required under the TTCA. Tenorio, 543 S.W.3d at 776

(governmental entity must have same knowledge it would have received under

written notice provision). Actual notice under section 101.101(c) requires evidence

that the government had knowledge of its alleged fault in causing or contributing to

the claimant’s injury. See Worsdale, 578 SW.3d at 65 (“[T]here must be subjective

awareness connecting alleged governmental conduct to causation of an alleged

injury to person or property in the manner ultimately asserted.”). “The issue is not

whether the City should have made the connection between injury and responsibility

as alleged, but whether the City made the connection or had knowledge that the

connection had been made.” Id. at 66 (emphasis in original).

      The parties do not dispute that the City owns Dealey Plaza and that the City’s

paramedics responded to the 9-1-1 call regarding Mazzaro’s injury. However, the

                                         –9–
City asserts that there is no evidence that the City had subjective awareness of its

alleged fault in causing or contributing to the injuries alleged by Mazzaro. In an

affidavit attached to her second amended response to the City’s plea, Mazzaro stated:

“When the EMS arrived, I talked with the paramedics and told them that I twisted

my ankle because of a huge drop off from the bottom step of the Monument to the

grass.” In addition, Mazzaro asserted that the City’s own exhibits established that

the City had actual knowledge that she was injured at the Grassy Knoll at Dealey

Plaza and had a possible broken ankle.5

        Exhibit 5 is an affidavit from Daniel Salazar, custodian of records for Dallas

Fire & Rescue, Communications Division, for the City of Dallas, authenticating an

attached incident detail report, dated January 16, 2017. The report details dispatching

Dallas Fire & Rescue to the “Grassy Knoll of the Kennedy Site” to pick up a female

with a possible broken ankle for transport to Methodist Hospital. Exhibit 6 is an

affidavit from Robert Holloway, custodian of records for Dallas Fire & Rescue

Division of the City of Dallas, authenticating an attached Prehospital Care Report

Summary. The report, dated January 16, 2017, described Mazzaro’s condition and

her ankle injury. According to the report, Mazzaro told the paramedics that she lost

her balance and twisted her ankle.




   5
       Exhibits 5 and 6 to the City’s plea identified the date, time, and location of the incident.

                                                    –10–
      We agree with the City that Mazzaro’s evidence falls short under the second

prong of the actual notice test, which requires that the City have “subjective

awareness” of its “alleged fault producing or contributing to” the injury. See

Worsdale, 578 S.W.3d at 59, 63. There is nothing in the paramedics’ reports to

suggest that the City was at fault for causing or contributing to Mazzaro’s injury. In

the Prehospital Care Report Summary, the paramedics noted that the patient “states

she was walking when she lost her balance and twisted her ankle.” The report does

not mention a drop off or defective condition on the property. And there is no

mention of an uneven pathway, as alleged in Mazzaro’s petition.

      The City contends that even assuming Mazzaro told the paramedics that her

fall was caused by a drop off or uneven pathway, her report to the paramedics was

insufficient to provide actual notice to the City. In its appellate brief, the City

discusses similar circumstances in City of Houston v. Miller, No. 01-19-00450-CV,

2019 WL 7341666 (Tex. App.—Houston [1st Dist.] Dec. 31, 2019, no pet.) (mem.

op.), in which the plaintiff asserted that the City of Houston had subjective

awareness of its fault in contributing to his injuries because, among other things, the

EMS Patient Care Report indicated that he told the paramedics who responded to his

motorcycle accident that he “hit a pot hole and lost control of [his] bike and was

thrown from it.” Id. at *2. In finding that the plaintiff’s evidence fell short in

providing the city with actual notice of his claim, the court observed that plaintiff’s

evidence “‘did not even imply, let alone expressly state, that the City was at fault’

                                         –11–
for the accident.” Id. at *5 (quoting City of Dallas v. Carbajal, 324 S.W.3d 537, 539

(Tex. 2010) (per curiam)).

      Just as Miller’s statement to paramedics about the pothole was insufficient to

create a fact question on actual notice, Mazzaro’s statement to paramedics about the

“huge drop off” is similarly insufficient in this case. See id. Here, the City’s evidence

shows that the paramedics at the scene were focused on rendering emergency

medical services to Mazzaro and transporting her to the hospital. The reports

documented Mazzaro’s injuries, but did not imply or state that the City was at fault

for those injuries. “Many governmental units may, in the ordinary course of events,

have knowledge of . . . injuries . . . but no warning—‘notice’—that a lawsuit might

eventually be filed alleging the governmental unit was responsible in some way,

shape, or form.” Worsdale, 578 S.W.3d at 72; see also Carbajal, 324 S.W.3d at 538–

39 (holding that police report concluding that claimant drove “into [a] gap in [the]

street [that] was not properly blocked” only described “what apparently caused the

accident” but did not say who had failed to erect or maintain barricades, and was

therefore insufficient to put city on actual notice).

      There is no evidence in the record that raises a fact question as to the City’s

subjective awareness of its alleged fault in causing or contributing to Mazzaro’s

injuries. “When the facts do not even imply the governmental unit’s fault, they are

legally insufficient to provide actual notice.” Worsdale, 578 S.W.3d at 64 (emphasis



                                          –12–
in original). Accordingly, we conclude there is no fact issue that the City had actual

notice under subsection (c) of section 101.101. See CIV. PRAC. & REM. § 101.101(c).

                                    Conclusion

      Under the applicable standard of review, we conclude there is no evidence the

City received formal notice of Mazzaro’s claims. Further, the evidence does not raise

a fact question as to whether the City had actual notice. Because lack of notice is an

incurable jurisdictional defect, we sustain the City’s first and second issues and

determine it unnecessary to address the City’s remaining issues. We reverse the trial

court’s order denying the City’s plea to the jurisdiction and render judgment

dismissing Mazzaro’s claims for lack of subject-matter jurisdiction.




                                           /Bill Pedersen, III//
                                           BILL PEDERSEN, III
200103f.p05                                JUSTICE




                                        –13–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CITY OF DALLAS, Appellant                     On Appeal from the 134th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00103-CV          V.                Trial Court Cause No. DC-19-00842.
                                              Opinion delivered by Justice
MICHELLE MAZZARO, Appellee                    Pedersen, III. Justices Whitehill and
                                              Reichek participating.

       In accordance with this Court’s opinion of this date, the order of the trial
court is REVERSED and judgment is RENDERED dismissing appellee's suit for
lack of subject-matter jurisdiction.

      It is ORDERED that appellant CITY OF DALLAS recover its costs of this
appeal from appellee MICHELLE MAZZARO.


Judgment entered this 23rd day of November, 2020.




                                       –14–